Proceeding pursuant to CPLR article 78 in the nature of mandamus, inter alia, to *364compel the respondent to reinstate the complaint in an action entitled Miller v Radder, in the Supreme Court, Nassau County, under Index No. 8837/02.
Adjudged that the petition is denied and the proceeding is dismissed, without costs or disbursements.
The extraordinary remedy of mandamus will lie only to compel the performance of a ministerial act and only when there exists a clear legal right to the relief sought {see Matter of Legal Aid Socy. of Sullivan County v Scheinman, 53 NY2d 12, 16 [1981]). The petitioner has failed to demonstrate a clear legal right to the relief sought. Santucci, J.E, Friedmann, McGinity and Schmidt, JJ., concur.